Title: To Benjamin Franklin from James Parker, 22 July 1769: résumé
From: Parker, James
To: Franklin, Benjamin


[New York, July 22, 1769. Repeats the substance of his letter of June 28. Encloses a bill of exchange for £50 from Luke & Prettyjohn, Barbados, drawn on Richard Gosling of London and endorsed by Mrs. Moore of New York; bills are rising and now stand at 72½, and he bought this one for 70. Has received Franklin’s letters by the packet and by Dr. Rush. Captain Davis has arrived; he spoke Captain Falconer in the Downs on May 30, and brings word that Mr. Foxcroft has safely reached England.
Mr. McGruder has sent him the book of Mr. Scott, of Upper Marlboro, Md.; Scott owes a considerable balance, but McGruder fears none of it can be got out of him. Mr. Hubbart writes that nothing is yet done in Mr. Huske’s affair, and fears nothing will come of it. The same with Mr. Walker of Hartford, who is still in jail. Parker also despairs of the arrears of Mr. Chace of Providence, who is almost bankrupt. But a former apprentice of Parker’s, now living in Providence, is in debt, and the father has asked Parker’s help so that his son can come home to New York. The young man’s Providence creditors have agreed to take forty Spanish dollars from what Chace owes the Post Office, and the father will turn over that amount to Parker in New York. Doubts that anything more can be extracted from Chace, but will do what he can.
The summer has been dry and warm. Struggles along though feeble in body; is delighted to hear from Dr. Rush that Franklin is well. Hopes that by now Mr. Robinson has returned home, and that Franklin and Foxcroft will help him in some way that will not injure Parker; still wants to resign from the customs house.]
